NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

EVELYN BURNEY, DOING BUSINESS AS PLOTT
BAKERY PRODUCTS,
Plaintiff-Appellant,

V

UNITED STATES,
Defendant-Appellee,
AND

STERLING FOODS, INC., '
Defendant-Appellee.

2012-5088

Appeal from the United States Court of Federal
Claims in case no. 12-CV-O67, Senior Judge Eric G.
Bruggink.

ON MOTION

ORDER

Evelyn Burney moves for leave to proceed in forma
pauperis and for leave to file corresponding brief on
compact disc pursuant to Rule 27 (b)(d).

EVELYN BURNEY V. US

Upon consideration thereof,

IT ls ORDERED THAT:

(1) The motion for leave to proceed in forma pauperis

is granted

(2) 'l`he motion for leave to file corresponding brief on

compact disc is denied.

JUL 09 2012

Date

cc: Evelyn T. Burney

Carrie A. Dunsmore, Esq.

Michael A. Gordon, Esq.
521

FOR THE COURT

/s/ J an Horbal
J an Horbaly
Clerk

 

u.s.  FOR

m rsnenaicuzcurr
JUL 0 9 2012
JANHOIIBA|.Y
C|.U